DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 12/23/2021. As directed by the amendment: claims 1 and 15 have been amended and claims 2 and 15 have been cancelled.  Thus, claims 1, 3-11, and 13-22 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 12/23/2021, with respect to the USC 103 rejections have been fully considered and are persuasive. The applicant’s amendments overcome the prior art of record, of Fry (US 20160128700 A1), Knudsen (US 202101375252 A1), Henderson (US 20150257767 A1), and Dahl (US 20210085335 A1), particularly the language “wherein the internal band at least partially separates from the external band when the tensioning member is actuated...” overcomes the prior art of record.  The 103 rejections of the claims have been withdrawn. 
Drawings
The drawings were received on 12/23/2021.  These drawings are accepted.
Allowable Subject Matter
Claims 1, 3-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art of record fails to teach or render obvious a tourniquet assembly comprising, inter alia, an external band, an internal band, and a tensioning member; wherein the internal band at least partially separates from the external band when the tensioning member is actuated due to direct tension being applied to the internal band from the tensioning member. Fry (US 20160128700 A1) discloses a tourniquet assembly inter alia, a plate having at least two channels formed within; a tourniquet assembly with an external band, an internal band, and a tensioning member; wherein the internal band at least partially separates from the external band when the tensioning member is actuated due to direct tension being applied to the internal band from the tensioning member. . Fry (US 20160128700 A1) discloses a tourniquet assembly with one strap and no tensioning member. Knudsen (US 202101375252 A1) discloses a strap assembly with an internal and external strap but no tensioning member, the bands separate but not due to tension on the internal band. Henderson (US 20150257767 A1) discloses a tourniquet assembly with an external and internal band with a tensioning member, but the tensioning member does not the at least partially separate the external and internal band from each other. Dahl (US 20210085335 A1) discloses a medical compression device with only one band.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771